Citation Nr: 1224543	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbosacral strain.  

2.  Entitlement to an effective date earlier than December 26, 2007, for the assignment of a 10 percent rating for the service-connected lumbosacral strain.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO that assigned a 10 percent evaluation for the service-connected lumbosacral strain, effective on December 26, 2007.  

The Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a decision promulgated in January 2010, the Board denied the Veteran's claims.   
The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2011 Memorandum Decision, the Court vacated the Board decision on the basis that VA did not fulfill the duty to assist the Veteran by making an attempt to obtain certain VA treatment records.  The Court set aside the January 2010 decision and remanded the case to the Board for further adjudication.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the September 2011 Memorandum Decision, the Court vacated the Board decision on the basis that VA did not fulfill the duty to assist the Veteran by making an attempt to obtain certain VA treatment records.  

The Court indicated that VA had a duty to make an attempt to obtain VA treatment records from VA in Miami, Florida dated prior to December 2007.  Of record are treatment records from this facility dated from December 2007 to April 2008.  The Veteran asserts that he received treatment for the back disability at this facility prior to December 2007.  

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System in Florida including the VA medical center in Miami showing treatment of the service-connected lumbar spine disability prior to December 2007 and from May 2008.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected lumbar spine disability.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that an examination of the service-connected lumbar spine disability is necessary since the last VA examination was in 2008.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain the copies of all clinical records from the VA Healthcare System in Florida including the VA medical center in Miami, Florida referable to treatment rendered the Veteran for the service-connected lumbar spine disability prior to December 2007 and since May 2008.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected lumbar spine disability.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

3.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The examiner should specify whether the lumbar spine disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should specifically identify all symptomatology and manifestations and should specify whether the lumbar spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.

The examiner should indicate whether any degenerative disc disease has required any periods of doctor prescribed bed rest.  The examiner should also indicate if any disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


